DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed July 11, 2022.  Currently, claims 1-4, 8, 21-31 are pending.   Claims 2, 25-26, 29-31 have been withdrawn as directed to non-elected species.  

All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 

Any objections and rejections not reiterated below are hereby withdrawn.

  The Improper Markush rejection has been withdrawn in view of the amendments to Claim 1 to remove the listing of alternative genes.  
The 102 rejection over Klco has been withdrawn in view of the teachings in the art that do not teach determining risk of relapsing leukemia for a subject who has completed a cytotoxic treatment for leukemia.  
	

Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-11 and SCL2A2 in the paper filed November 30, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority to provisional application 62/728,535, filed September 7, 2018.  

New Matter
Claim 24 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the new claim, reference to “thrioridazine” is included. The specification does not describe or discuss “thrioridazine”.  Instead the specification describes “thioridazine”.  This description does not support “thrioridazine”.  The concept of “thrioridazine”  does not appear to be part of the originally filed invention.  Therefore, “thrioridazine” constitutes new matter.  It appears applicant included an extra “r” in the agent.  Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 8, 21-24, 27-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 1 is directed to a method of determining risk of relapsing leukemia by detecting the presence or absence of leukemic regenerating cells by measuring the level of elected SLC2A2(GLUT2) and comparing the level to a control wherein the difference or similarity is indicative of whether the LRCs are present and the subject has an increased or decreased risk of relapsing leukemia.  
Claim 8 is directed to a method of treating by determining the prognosis and administering any agent that targets LRC to the subject IF LRCs are present.  This administering step is conditional and only required “IF” LRCs are present.    

Claim 1 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “determining risk of relapsing leukemia”, “comparing” and indicative of whether the subject has an increased or decreased risk of relapsing leukemia”) and a law of nature/natural phenomenon (i.e. the natural correlation between the increased expression of elected SLC2A2 and increased risk of relapsing leukemia).  
Claim 8 similarly is directed to the same judicial exceptions.  Claim 8 however adds a generic treatment step. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  

Herein, claim 1, 8, each involves the patent-ineligible concept of an abstract process.  Claims 1, 8 requires performing the step of comparing steps.  Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57:
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a nontumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position.
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp.(Fe6 Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

A correlation that preexists in the human is an unpatentable phenomenon.  The association between expression levels such as SLC2A2 and risk of relapsing leukemia or leukemic regenerating cells is a law of nature/natural phenomenon.  The wherein clause which tells users of the process to predict relapse or LRCs in the sample, amounts to no more than an "instruction to apply the natural law".  This wherein clause is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The wherein clause does not require the process user to do anything in light of the correlation.  The wherein clause fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims do not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites determining a level of biomarkers in a test sample or generating a biomarker expression profile, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 
Claim 8 appears to further include a treatment step for “administering an agent that targets LRCs to the subject ‘IF” LRCs are determined to be present”.  This treatment step is conditional.  Conditional or “optional” steps do not confer patent eligibility on a claim directed to treating a subject.  The treatment steps are no required “if” LRCs are not present.  
 Even more, while Claim 8 recites administering a suitable agent, this is not an integration of the exception into a practical application. The limitation does not indicate how the patient is to be treated, or what the treatment is but instead covers any possible treatment that a doctor decides to administer to the patient. The agent is recited at such a high level of generality.  The administering an agent that targets LRCs for the subject limitation fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the expression of SCL2A2 was well known in the art at the time the invention was made.  The prior art teaches that using commercially available Affymetrix chips such as U133 and Exon 1.0 ST determined the level of SCL2A2.  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality. The “determining” steps are insufficient to make the claims patent eligible.  The determining step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the genotype of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the genotype through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The response asserts the claims have been amended to replace “determining” with “measuring” and thus they can no longer be accomplished mentally.  This argument has been reviewed but is not persuasive.  The claim is directed to numerous additional judicial exceptions, as originally noted.  The removal of a single judicial exception does not overcome the rejections.  
	The response argues that obtaining a test sample from a subject between 10-40 days was not well known in the art at the time the invention was made.  This argument has been considered but is not convincing because the collection of a sample is data collection and is not a practical application or integration.  
	With respect to Claim 8, the response argues that amending the claim to recite “administering an agent that targets Leukemic Regenerating Cells” is not generic.  This argument has been reviewed but is not persuasive.  As provided by MPEP 2106.04(d)(2), the treatment must be “particular”.  Here, administering any agent that targets LRC” is merely instructions to “apply” the exception in a generic way.  This treatment is merely an additional step that simply states the judicial exception and adds the words “apply” it.  Thus, the administration step does not integrate the mental analysis step in to a practical application.  Thus, for the reasons above and those already of record, the rejection is maintained.


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 3-4, 8, 21-24, 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A)  Claims 1, 3-4, 8, 21-24, 27-28 are indefinite. It is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of Claim 1 is directed to a method for determining risk of relapsing leukemia. However, the claim only provides for comparing the expression level in the test sample to one or more controls. Thus, it is not clear if applicant intends to cover any method for comparing the level of one or more biomarkers to one or more controls, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble.  The wherein clauses do not appear to be active method steps and thus, are merely reciting intended uses.   If the claim requires something more, it is unclear what additional active process step the method requires and it appears that the claims are incomplete. The claims fail to provide any active steps that clearly accomplish the goal set for the by the preamble of the claims. 
Response to Arguments
	The response traverses the rejection.  The response asserts the claims have been amended to tie the preamble to the end result.  This argument has been considered but is not convincing because there are no method steps that determine risk for relapsing leukemia.  Thus, for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 3-4, 8, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aslostovar et al. (Dopamine Receptor Targeting in Human Acute Myeloid Leukemia, PhD thesis, McMaster University, July 2017).  
Aslostovar teaches a method of obtaining a test sample from a subject who has completed cytotoxic treatment for leukemia.  An anthracycline agent, typically daunorubicin, is administer for the first 3 days of the 7-day regimen (see page 14).  Alternatively, in adults 60 years and younger, 2-4 cycles of high dose AraC is preferred (page 15).  Aslostovar teaches response assessment after induction therapy with 3+7 is routinely performed between days 21-28 after the therapy start (page 30).  Aslostovar teaches measuring the level of SLC2A2 expression.  Figure 3(e ) illustrates LRC gene signatures that characterize a transient state of therapeutic opportunity.  SLC2A2 is illustrates as increased expression.  Table 3 lists SLC2A2 as a druggable upregulated gene post-AraC (see page 90).  Aslostovar teaches RNA purification, PCR and Affymetrix analysis (see page 113).   
With regard to Claim 8, 21-24, the claims conditionally require the treatment only “if” LRCs are determined to be present.  
Thus, Aslostovar teaches each limitation of the instant claims.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al (WO 2015/124691, August 27, 2015) in view of Haferlach et al. and further in view of Dohner et al. (Blood, Vol. 115, No. 3, pages 453-474 , January 2010).  

The U133A Affymetrix gene chip inherently comprises probes for SLC2A2. 
Hoffmann teaches a method of predicting the survival time of a patient suffering from acute myeloid leukemia (AML) and treated with cytarabine and/or anthracycline.  Hoffmann teaches expression level of a gene may be determined by determining the quantity of mRNA using a chip (page 14, lines 20-30). Hoffman describes a method for analysis using DNA chips.  In particular patients with a new diagnosis of AML have been treated by intensive chemo and controls were analyzed (page 34, lines 7-10).  RNA was extracted and applied to arrays for analysis of genes.  The method of Hoffman is a screening method to identify genes that predict the survival time of a patient suffering from AML and treated with cytarabine and/or anthracycline (page 15-16).  The screening methods may be used to discriminate AML samples and the corresponding patients (page 16, lines 15-16).  The screening methods that analyzed 72 DNA replication genes of interest identified genes with expression most significantly associated.  Hoffmann specifically teaches analyzing patients and response to induction chemotherapy (page 39).  
Hoffmann does not specifically use a large Affymetrix array for gene expression analysis.  Hoffmann uses Biomark Dynamic Arrays with 84 probes and primers) to test subjects about 10-40 days after completing the cytotoxic treatment for leukemia.   
Haferlach et al. teaches characterization of leukemia by gene expression profiling.  The gene expression profiling was performed using U133 Plus 2.0 microarrays on leukemia patients.  The U133 array can identify differentially expressed genes and demonstrates a very high inter- and intralaboratory reducibility of microarray analyses.  
Further, Dohner teaches after conventional induction therapy with 3 days of an anthracycline and 7 days of cytarabine (“3+7”) or therapies of comparable intensity, response assessment is commonly performed between day 21 and day 28 after start of therapy (page 459, col. 2, point 6).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the screening methods of Hoffmann for determining diagnosis and prognosis of AML in treated patients with the commercially available U133 microarry chip, taught by Haferlach.  Haferlach specifically teaches that the commercially available chip from Affymetrix provides very high inter and intralaboratory reproducibility of microarray analysis.  The ordinary artisan would have been motivated to have studied and analyzed test subjects who had completed cytotoxic treatment for leukemia using a larger array of nucleic acids as found on the U133 gene chip.  The U133 gene chip represents over 14,500 human genes and would provide a more comprehensive picture of gene expression profiling in the subjects analyzed by Hoffman.  The more comprehensive picture would provide more information and candidate genes.  
Moreover, Hoffmann does not specifically teach testing subjects about 10-40 days after completing cytotoxic treatment for leukemia.  Hoffmann does teach the patients were studied for a response to induction chemotherapy.  Dohner specifically teaches assessments for the induction chemotherapy is performed between 21-28 days after therapy.  Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have studied the patient samples who had completed a cytotoxic treatment for leukemia at the commonly used time frame of 21-28 days.  

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 21, 2022